IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARGARET ANN JOY AND MICHAEL           : No. 334 MAL 2015
JOY, HETAL CHRISTIAN AND NILESH        :
CHRISTIAN,                             :
                                       : Petition for Allowance of Appeal from
                    Respondents        : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
THE CUTLER GROUP, INC.AND DAVID        :
CUTLER GROUP,                          :
                                       :
                    Petitioners        :


                                   ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2015, the Petition for Allowance of

Appeal is DENIED.